Tbe opinion of tbe court was delivered August 14, 1855, by
Lewis, J.
— This is a bill in equity, brought for the benefit of persons entitled to tbe proceeds of real estate in remainder, to compel tbe executor of an alleged tenant for life, to apply tbe assets in bis bands to discharge tbe arrearages of ground-rent which accrued during tbe enjoyment of tbe life estate. We do not see bow tbe jurisdiction in equity is to be sustained in such a case. Tbe Orphans’ Court is the proper tribunal to distribute tbe assets of tbe decedent; and tbe form of procedure is by settlement of tbe administration account, and decree of distribution thereon, among all tbe creditors or persons entitled. In tbe present bill, tbe other creditors, if there be any, are not made parties. If a decree be made for tbe plaintiffs, it would necessarily be for tbe whole of their claim, if tbe assets be sufficient. This might produce gross injustice to other creditors.
Tbe Common Pleas of Lancaster county does not possess general equity jurisdiction. The Act of 16th June, 1836, does not seem to embrace tbe case. A tenant for life may be, in some sort, a trustee for tbe remainderman, but such a tenant is not a trustee within the meaning of that act. He occupies tbe estate in bis own right, and for bis own benefit. He cannot be “ controlled, removed or discharged,” under tbe Act of 1836, as a trustee.
If tbe remainderman should be compelled to pay incumbrances, which tbe tenant for life ought to have- paid, we see no reason why they coulu not apply to tbe Orphans’ Court for a decree of distribution, awarding to them such portion of tbe assets of tbe tenant for life as they may be entitled to.
Tbe bill was dismissed, and we affirm tbe decree of tbe Common Pleas, upon tbe ground that that court bad no jurisdiction in equity over tbe case made by tbe bill. This is of course without prejudice.
Decree affirmed.